Name: Council Directive 82/17/EEC of 21 December 1981 amending, as regards the special conversion grant and the monetary unit utilized, Directive 78/627/EEC on the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France
 Type: Directive
 Subject Matter: nan
 Date Published: 1982-01-14

 Avis juridique important|31982L0017Council Directive 82/17/EEC of 21 December 1981 amending, as regards the special conversion grant and the monetary unit utilized, Directive 78/627/EEC on the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France Official Journal L 009 , 14/01/1982 P. 0028 - 0028 Spanish special edition: Chapter 03 Volume 24 P. 0171 Portuguese special edition Chapter 03 Volume 24 P. 0171 *****COUNCIL DIRECTIVE of 21 December 1981 amending, as regards the special conversion grant and the monetary unit utilized, Directive 78/627/EEC on the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France (82/17/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 4 (1) of Directive 78/627/EEC (3) states that expenditure related to the special conversion grant is eligible for aid from the Guidance Section of the EAGGF provided that it does not exceed 2 000 units of account per converted hectare and is reduced by at least 10 % each year from the third year onward; Whereas the purpose of the reduction was to speed up conversion operations; whereas, however, as a result of adoption of Council Regulation (EEC) No 456/80 of 18 February 1980 on the granting of temporary and permanent abandonment premiums in respect of certain areas under vines and of premiums for the renunciation of replanting (4), this reduciton is likely to have an effect opposite to that intended; whereas, in fact, the abovementioned Regulation, which is to apply to the areas covered by Directive 78/627/EEC when the validity of that Directive expires, provides for the granting of a premium for the permanent abandonment of viticulture of the same amount as the abovementioned conversion grant but without a time-related reduction; whereas, consequently, from the third year onwards winegrowers may find it more profitable to await expiry the validity of the Directive instead of applying for the conversion grant; Whereas, moreover, in view of the adoption of the abovementioned Regulation, the areas covered by Directive 78/627/EEC, which suffer very seriously from the structural surplus on the market in table wine, should be granted aid at least as advantageous as that provided for the other areas in the Community experiencing similar problems; Whereas the amounts laid down in Directive 78/627/EEC should be expressed in the monetary unit currently being used for the common agricultural policy; HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 78/627/EEC is hereby amended as follows: 1. The third indent of Article 4 (1) shall be replaced by the following: '- expenditure related to the special conversion grant referred to in the fourth indent of Article 3 (1) (b) provided that it does not exceed 2 418 ECU (A) per converted hectare,'. 2. The amounts specified in the following provisions shall be as follows: (a) Article 4 (1), first indent: 3 143 ECU (A) instead of 2 600 units of account; (b) Article 4 (2), second subparagraph: 2 418 ECU (A) instead of 2 000 units of account; (c) Article 5 (2): 105 million ECU instead of 105 million units of account. Article 2 This Directive is addressed to the French Republic. Done at Brussels, 21 December 1981. For the Council The President N. RIDLEY (1) OJ No C 246, 26. 9. 1981, p. 2. (2) Opinion delivered on 18 December 1981 (not yet published in the Official Journal). (3) OJ No L 206, 29. 7. 1978, p. 1. (4) OJ No L 57, 29. 2. 1980, p. 16.